Detailed Action
The following is a non-final rejection made in response to a request for continued examination (RCE) received on February 23rd 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not appear to be consistent with the reference signs mentioned in the description. For example, the specification calls element 300 a “compensator” and element 302 a forward cap, however it is clear from looking at Fig. 11 that both of these elements pertain to the magazine well of a lower receiver. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed February 23rd 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in both independent claims 1 and 14, there is a limitation that defines the aperture angles as being between “eight and ten degrees canted rearward”. Support for this added feature is not found in the disclosure, nor its parent provisional application, as the disclosure only supports a broad characterization of “about 9 degrees”. It is noted for the record that this amended definition was only submitted after prior art was presented to the Applicant teaching a similarly structured aperture having an .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,134,084 (hereinafter referred to as “RHF FIREARM PRODUCTS”, “RHF”, or simply as “the reference”).
Regarding claim 1, RHF Firearm Products teaches a compensator apparatus for firearm operations, comprising: a compensator having a cylindrical member (400), said cylindrical member defining a compensator centerline axis, said cylindrical member having a first end, a second end, an inner face, and an outer face; a plurality of two or more apertures (440) disposed on the cylindrical member, each aperture of said plurality defining an aperture centerline axis extending linearly to said compensator centerline axis, and each aperture of said plurality defining an aperture angle measuring the angle of incidence between said aperture centerline axis and said compensator centerline axis. 
Where the reference fails to fully anticipate the claim is in regard to the limitation that reads: “and wherein said aperture angle of each aperture in the plurality is between eight and ten degrees canted rearward toward said second end of said cylindrical member from perpendicular to said compensator centerline axis.” The reference teaches that the ports through the inner cylinder may be angled “approximately 2-7°”1. 
2, for why the claimed apertures are to be between eight and ten degrees canted rearward” as claimed. While this limitation may not be literally and explicitly taught by the reference, it not considered to be a non-obviousness distinction in view of what is taught by the prior art.
MPEP 2144.05 states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”3 The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of the reference to be within the scope of what is obvious to a person of ordinary skill in the art.
	Regarding claims 2 and 3, RHF Firearm Products teaches that a portion of the inner and outer face of the cylindrical member is threaded (see Fig. 3).
Regarding claims 4, RHF Firearm Products teaches a plurality of apertures, but fails to teach that the “plurality comprises thirty apertures” as claimed.
Upon review of the Applicant’s supporting documents, there appears to be no critical aspect to the “plurality of apertures comprising thirty apertures” limitation. Paragraph [0030] also states that “those skilled in the art may modify the total number of apertures in the plurality 500, the size of each aperture in the plurality 500, the location of each aperture in the plurality, and the shape of aperture in the plurality 500 depending on operational needs.”
The difference between this limitation and the prior art appears to simply involve a duplication of known parts, i.e. apertures. MPEP 2144.04 cites Duplication of Parts as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the 
Regarding claims 5 and 9, RHF Firearm Products teaches the compensator further comprising a forward cap disposed near said first end of said cylindrical member and having a first aperture for allowing a projectile to pass through the forward cap, and a second aperture defining a second aperture centerline axis (see Fig. 5); and wherein said cylindrical member and said forward cap comprise an integral piece. (the forward cap is shown to be an integral component of the compensator in Fig. 3).
Regarding claims 10, 11, 22 and 23, RHF Firearm Products teaches a firearm frame attached to said compensator (see Fig. 3); and wherein said firearm frame comprises a barrel (100) having a first end and a second end, wherein said first end of said barrel is connected to said compensator, a lower receiver, and an upper receiver connected to said lower receiver (the compensator taught by the reference may be applied to long rifles; such rifles are well known in the art that have barrels that connect to upper receivers that are in turn connected to lower receivers).
Regarding claim 12, RHF Firearm Products teaches a shield (300) disposed around said compensator to cover a portion of said outer face of said cylindrical member, said shield defining an annulus between said compensator and said shield (see Figs. 2 and 3).
Regarding claim 13, RHF Firearm Products teaches a flange (470) disposed at least partially in said annulus between said compensator and said shield.
Regarding claims 14, 18 and 19, RHF Firearm Products teaches a shielded compensator apparatus for firearm operations, comprising: a compensator having a cylindrical member (400), said cylindrical member defining a compensator centerline axis and having a first end, a second end, an inner face, and an outer face (see Figs. 2 and 3); a plurality of two or more apertures (440) disposed on the cylindrical member, each aperture of said plurality defining an aperture centerline axis extending linearly to said compensator centerline axis, and each aperture of said plurality defining an aperture angle measuring the angle of incidence between said aperture centerline axis and said compensator centerline axis; and wherein said aperture angle of each aperture in the plurality is about nine degrees (the reference teaches that the ports 4, which is considered to anticipate the requirement that the angle be “about nine degrees” as claimed) a shield (300) disposed around said compensator to cover a portion of said outer face of said cylindrical member, said shield defining an annulus between said compensator and said shield (the annulus is defined by the space between the compensator and the shield; see Figs. 2 and 3); and a flange (470) disposed at least partially in said annulus between said compensator and said shield, protruding from the outer face of said cylindrical member into the annulus portion (see Figs. 2 and 3).
Regarding claim 15, RHF Firearm Products teaches that said shield is removably connected to said compensator (via threaded connection; see Figs. 2 and 3).
Regarding claim 16, RHF Firearm Products teaches that said cylindrical member further comprises a forward cap disposed near said first end of said cylindrical member (see Fig. 5).
Regarding claim 20, RHF Firearm Products teaches that said compensator further comprises a threaded portion, and wherein said flange (470) protrudes to substantially block said threaded portion of said compensator (see Figs. 2 and 3).
Regarding claim 21, RHF Firearm Products teaches that said flange (470) is located along said compensator centerline axis at a point nearer said second end of said cylindrical member than said first end of said cylindrical member (see Figs. 2 and 3).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,134,084 (hereinafter referred to as “RHF FIREARM PRODUCTS”, “RHF”, or simply as “the patent”) further in view of Military Specification C-26074D (hereinafter referred to in this section as “MIL SPEC MIL-C-26074D”).
Regarding claim 17, RHF Firearm Products teaches a compensator and a shield, but fails to expressly teach that either of the two is treated with electroless nickel plating.
5 have applied electroless nickel plating to a wide range of military applications.
	Based on the information that was available to a person of ordinary skill in the art at the time the instant application was filed, it would have been obvious to apply electroless nickel plating to either the compensator or the shield since such a process has long been known as an effective means of improving hardness and corrosion resistance.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See col. 5, ll. 59-63
        2 See ‘Specification’ objection cited in section (2) of this correspondence
        
        3 MPEP 2144.05 – “I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”; the statement relies upon Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
        4 See col. 5, ll. 59-63
        5 Included with the previous non-final action was a screenshot of a website published by Advanced Plating Technologies profiling the benefits of Electroless Nickel Plating, the website also taught that such plating has wide application within the field of firearms technology.